DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 5, 7, 8, 10 – 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani, et al, U. S. Patent Application Publication 2017 /0054449 (“Mani”).
Regarding claim 1, Mani teaches:
A method of handling radar signals of a radar system comprising a plurality of antennas, the method comprising: generating a plurality of time-based radar signals, (Mani, paragraph 0092-0093, “[0092] FIG. 20 is a block diagram of an example FMCW radar system 2000 configured to perform compression of radar signals as described herein. In this embodiment, the radar system is a radar integrated circuit (IC) suitable for use in embedded applications. The radar IC 2000 may include multiple transmit channels 2004 for transmitting FMCW signals and multiple receive channels 2002 for receiving the reflected transmitted signals. [0093] A transmit channel includes a suitable transmitter and antenna. A receive channel includes a suitable receiver and antenna.”; a radar that comprises multiple transmit and multiple receive channels and antennas).
wherein each time-based radar signal of the plurality of time-based radar signals is based on a radar signal received by an associated antenna of the plurality of antennas; (Mani, paragraph 0026, “[0026] The received signal for each receive antenna is down-converted to an intermediate frequency (IF) signal and then digitized. The digitized samples are pre-processed and stored in memory, which is referred to as radar data memory herein. Once the data for an entire frame is stored in the radar data memory, the data is post-processed to detect any objects in the FOY and to identify the range, velocity and angle of arrival of detected objects.”; that each received signal for each receive antenna is down-converted using the ADC 2018-2020; as discussed above, each radar receive channel has its own antenna).
frequency transforming each time-based radar signal of the time-based radar signals into a frequency-based radar signal, thereby forming a plurality of frequency-based radar signals, (Mani, paragraph 0027, “[0027] The pre-processing may include performing a range Fast Fourier Transform (FFT) on the digitized samples of each reflected chirp to convert the data to the frequency domain.”; that the analog signal of each channel is processed by an FFT which converts the time domain signal into the frequency domain).
wherein each frequency-based radar signal of the frequency-based radar signals comprises a plurality of pairs of a frequency-based-value and an associated intensity value; (Mani, paragraph 0027-0034, “[0027] …The results of the range FFTs, i.e., range values, for each receive channel are saved in the radar data memory for further processing. Typically, the results of the range FFTs are stored row wise in the radar data memory, forming an array of range values. [0033] The bits representing the common exponent and the mantissas for the block may be packed consecutively to represent compressed samples for the block. Block floating point representations are useful for signal dynamics where the amplitudes fluctuate over time yet neighboring samples have similar amplitudes in a particular group. [0034] In FMCW radar signal processing, a chirp after the 1D FFT may have a dynamic range as high as 90 dB. [0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel”; that the data from each FFT range value is stored in the radar data memory; that the data represents the timewise data from the multiple receive channels; that the data is based on the signal amplitude; that the data can also represent I/Q data for each range data from each channel).
storing the frequency-based-values and the intensity values of one frequency- based radar signal corresponding to one time-based radar signal of one antenna of the plurality of antennas; and (Mani, paragraph 0027-0029, “[0027] Typically, the results of the range FFTs are stored row-wise in the radar data memory, forming an array of range values. [0028] The column data access may be referred to as transpose access as the column data access is mathematically equivalent to a transpose operation on the data followed by a row access. The Doppler FFT values may be stored back in the same column memory locations. [0029] After the Doppler FFTs, other post-processing, e.g., object detection and angle estimation, may be performed on the range-Doppler array stored in the radar data memory to detect objects in the FOV and to identify the range, velocity and angle of arrival of detected objects.”; that the raw data from each of the channel ADCs are stored for further processing).
storing each intensity value of the plurality of intensity values of another of the plurality of frequency-based radar signals based on a corresponding intensity value of the one frequency-based radar signal, wherein a stored representation of the intensity value of the other of the plurality of frequency-based radar signals has fewer bits than the corresponding stored intensity value . (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data are compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs. This is similar to Applicant’s “few bits” description of Applicant’s figure and ppp 0063 (as published) where the first entry is “longer” when the first mantissa is combined with the common scale factor, while the remaining data have “fewer bits” because the remaining mantissas do not require the common).

    PNG
    media_image1.png
    161
    519
    media_image1.png
    Greyscale

Regarding claim 2, Mani teaches The method of claim 1, wherein corresponding intensity values of the one frequency-based radar signal and the other frequency-based radar signal match in their respective paired frequency- based-values . (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data are compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs; that the four data are “matched” with the mantissas each using the common scale factor).
Regarding claim 3, Mani teaches The method of claim 1, wherein the frequency-based radar signals are Fourier transforms of the time- based radar signals or Doppler signals derived from the Fourier transforms . (Mani, paragraph 0027-0029, “[0027] Typically, the results of the range FFTs are stored row-wise in the radar data memory, forming an array of range values. [0028] The column data access may be referred to as transpose access as the column data access is mathematically equivalent to a transpose operation on the data followed by a row access. The Doppler FFT values may be stored back in the same column memory locations. [0029] After the Doppler FFTs, other post-processing, e.g., object detection and angle estimation, may be performed on the range-Doppler array stored in the radar data memory to detect objects in the FOV and to identify the range, velocity and angle of arrival of detected objects.”; that the raw data from each of the channel ADCs are stored for further processing; that the 1D range information can be further processed into Doppler FFTs and the I/Q data can be compared to derive the AOA data for the objects to the antenna array).
Regarding claim 4, Mani teaches The method of claim 1, wherein the intensity values of the one frequency-based radar signal are stored as floating point values, each including a mantissa and an exponent . (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format [0033] In the rest of this document, the term “common scale factor” is used in lieu of “common exponent”.”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data are compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs; that the “common scale factor” can be substituted for the common exponent value).
Regarding claim 5, Mani teaches:
The method of claim 4, wherein each of the stored representations of the intensity values of the other of the plurality of frequency-based radar signals consists of another mantissa, (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format [0033] In the rest of this document, the term “common scale factor” is used in lieu of “common exponent”.”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data are compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs; that the “common scale factor” can be substituted for the common exponent value).
wherein each of the intensity values is restorable from the other mantissa and the exponent of the corresponding intensity values of the one frequency-based radar signal . (Mani, paragraph 0051 & 0077-0083, “[0051] The decompression engine 420 reverses the compression performed by the compression engine 418. [0077] The BFP decoder component 1104 is coupled to bit unpacking component 1102 to receive the scale factor b for a compressed sample block and the mantissas for each sample in the block. To decode each encoded sample, the BFP decoder component 1104 sign extends the corresponding mantissa to 32 bits and multiplies the result by 2^b to generate the output sample.”; a radar system with a decompression engine 420 that restores the data to the original 32 bit format).
Regarding claim 7, Mani teaches The method of claim 1, wherein the plurality of time-based radar signals comprises at least four time- based radar signals . (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format [0033] In the rest of this document, the term “common scale factor” is used in lieu of “common exponent”.”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data (i.e. four time-based signals) can be compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs; that the “common scale factor” can be substituted for the common exponent value).
Regarding claim 8, Mani teaches The method of claim 1, wherein each of the received radar signals is a reflected signal of a sent signal comprising a plurality of chirps . (Mani, paragraph 0026-0027, “[0026] Further, multiple chirps may be transmitted in a unit referred to as a frame. The transmitted chirps are reflected from any objects in the field of view (FOY) the radar and are received by one or more receive antennas. [0027] This processing is usually performed in-line, meaning that the range FFT is performed on the digitized samples of a previous chirp while samples are being collected for the current chirp.”; that multiple chirps can be processed in a frame in a sequential manner to obtain radar data).
Regarding claim 10, Mani teaches:
A radar system, comprising: a plurality of antennas, wherein each of the antennas is configured to receive a radar signal; a memory; and a processor, configured to: generate a plurality of time-based radar signals, (Mani, paragraph 0092-0093, “[0092] FIG. 20 is a block diagram of an example FMCW radar system 2000 configured to perform compression of radar signals as described herein. In this embodiment, the radar system is a radar integrated circuit (IC) suitable for use in embedded applications. The radar IC 2000 may include multiple transmit channels 2004 for transmitting FMCW signals and multiple receive channels 2002 for receiving the reflected transmitted signals. [0093] A transmit channel includes a suitable transmitter and antenna. A receive channel includes a suitable receiver and antenna. [0094] The DFE 2022 is coupled to the signal processor component 2044 to transfer the output of the DFE 2022 to the signal processor component 2044. [0095] The signal processor component 2044 is coupled to the radar data memory component 2024 via the direct memory access (DMA) component 2046 to read and write data to the radar data memory 2026 during the signal processing.”; a radar that comprises multiple transmit and multiple receive channels and antennas; that a radar can comprise a memory and a processor to generate FMCW signals).
wherein each time-based radar signal of the plurality of time-based radar signals is based on a radar signal received by an associated antenna of the plurality of antennas; (Mani, paragraph 0026, “[0026] The received signal for each receive antenna is down-converted to an intermediate frequency (IF) signal and then digitized. The digitized samples are pre-processed and stored in memory, which is referred to as radar data memory herein. Once the data for an entire frame is stored in the radar data memory, the data is post-processed to detect any objects in the FOY and to identify the range, velocity and angle of arrival of detected objects.”; that each received signal for each receive antenna is down-converted using the ADC 2018-2020; as discussed above, each radar receive channel has its own antenna).
transform each time-based radar signal of the time-based radar signals into a frequency-based radar signal, thereby forming a plurality of frequency- based radar signals, (Mani, paragraph 0027, “[0027] The pre-processing may include performing a range Fast Fourier Transform (FFT) on the digitized samples of each reflected chirp to convert the data to the frequency domain.”; that the analog signal of each channel is processed by an FFT which converts the time domain signal into the frequency domain).
wherein each frequency-based radar signal of the frequency-based radar signals comprises a plurality of pairs of a frequency- based-value and an associated intensity value; (Mani, paragraph 0027-0034, “[0027] …The results of the range FFTs, i.e., range values, for each receive channel are saved in the radar data memory for further processing. Typically, the results of the range FFTs are stored row wise in the radar data memory, forming an array of range values. [0033] The bits representing the common exponent and the mantissas for the block may be packed consecutively to represent compressed samples for the block. Block floating point representations are useful for signal dynamics where the amplitudes fluctuate over time yet neighboring samples have similar amplitudes in a particular group. [0034] In FMCW radar signal processing, a chirp after the 1D FFT may have a dynamic range as high as 90 dB. [0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel”; that the data from each FFT range value is stored in the radar data memory; that the data represents the timewise data from the multiple receive channels; that the data is based on the signal amplitude; that the data can also represent I/Q data for each range data from each channel).
store the frequency-based-values and the intensity values of one frequency-based radar signal corresponding to one time-based radar signal of one antenna of the plurality of antennas in the memory; and (Mani, paragraph 0027-0029, “[0027] Typically, the results of the range FFTs are stored row-wise in the radar data memory, forming an array of range values. [0028] The column data access may be referred to as transpose access as the column data access is mathematically equivalent to a transpose operation on the data followed by a row access. The Doppler FFT values may be stored back in the same column memory locations. [0029] After the Doppler FFTs, other post-processing, e.g., object detection and angle estimation, may be performed on the range-Doppler array stored in the radar data memory to detect objects in the FOV and to identify the range, velocity and angle of arrival of detected objects.”; that the raw data from each of the channel ADCs are stored for further processing).
store each intensity value of the plurality of intensity values of another of the plurality of frequency-based radar signals based on a corresponding intensity value of the one frequency-based radar signal, wherein a stored representation of the intensity value of the other of the plurality of frequency-based radar signals has fewer bits than the corresponding stored intensity value in the memory . (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format. [0039] In some embodiments, a specialized type of BFP compression referred to as Bit Packing (PAC) is provided. In the PAC compression technique, the input samples are stored using a fixed scale factor and mantissa bit width.”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data are compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs. This is similar to Applicant’s “few bits” description of Applicant’s figure and ppp 0063 (as published) where the first entry is “longer” when the first mantissa is combined with the common scale factor, while the remaining data have “fewer bits” because the remaining mantissas do not require the common).
Regarding claim 11, Mani teaches The radar system of claim 10, wherein corresponding intensity values of the one frequency-based radar signal and the other frequency-based radar signal match in their respective paired frequency- based-values . (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data are compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs; that the four data are “matched” with the mantissas each using the common scale factor).
Regarding claim 12, Mani teaches The radar system of claim 10, wherein the frequency-based radar signals are Fourier transforms of the time- based radar signals or Doppler signals derived from the Fourier transforms . (Mani, paragraph 0027-0029, “[0027] Typically, the results of the range FFTs are stored row-wise in the radar data memory, forming an array of range values. [0028] The column data access may be referred to as transpose access as the column data access is mathematically equivalent to a transpose operation on the data followed by a row access. The Doppler FFT values may be stored back in the same column memory locations. [0029] After the Doppler FFTs, other post-processing, e.g., object detection and angle estimation, may be performed on the range-Doppler array stored in the radar data memory to detect objects in the FOV and to identify the range, velocity and angle of arrival of detected objects.”; that the raw data from each of the channel ADCs are stored for further processing; that the 1D range information can be further processed into Doppler FFTs and the I/Q data can be compared to derive the AOA data for the objects to the antenna array).
Regarding claim 13, Mani teaches The radar system of claim 10, wherein the processor is configured to store the intensity values of the one frequency-based radar signal as floating point values, each including a mantissa and an exponent . (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format [0033] In the rest of this document, the term “common scale factor” is used in lieu of “common exponent”.”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data are compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs; that the “common scale factor” can be substituted for the common exponent value).
Regarding claim 14, Mani teaches:
The radar system of claim 13, wherein each of the stored representations of the intensity values of the other of the plurality of frequency-based radar signals consists of another mantissa, (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format [0033] In the rest of this document, the term “common scale factor” is used in lieu of “common exponent”.”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data are compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs; that the “common scale factor” can be substituted for the common exponent value).
wherein each of the intensity values is restored from the other mantissa and the exponent of the corresponding intensity values of the one frequency-based radar signal . (Mani, paragraph 0051 & 0077-0083, “[0051] The decompression engine 420 reverses the compression performed by the compression engine 418. [0077] The BFP decoder component 1104 is coupled to bit unpacking component 1102 to receive the scale factor b for a compressed sample block and the mantissas for each sample in the block. To decode each encoded sample, the BFP decoder component 1104 sign extends the corresponding mantissa to 32 bits and multiplies the result by 2^b to generate the output sample.”; a radar system with a decompression engine 420 that restores the data to the original 32 bit format).
Regarding claim 16, Mani teaches The radar system of claim 10, wherein the plurality of time-based radar signals comprises at least four time- based radar signals . (Mani, figure 12, paragraph 0035, “[0035] For example, consider an FMCW radar system with two receive channels where the output of the 1D FFT is a complex sample of 32 bits, 16 bits for the in-band (I) channel and 16 bits for the quadrature (Q) channel of each receive channel. Using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block. The total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compression. [0062] FIG. 12 illustrates an example format of a BFP compressed sample block. The compressed block begins with a header containing the scale factor for the samples in the block. The header is followed by a sequence of the mantissas of each sample in twos complement format [0033] In the rest of this document, the term “common scale factor” is used in lieu of “common exponent”.”; a radar with at least two receive channels, where the data for the two receive channels and the two I/Q data (i.e. four time-based signals) can be compressed as a single entry with a common “scale factor” or exponent with four mantissas representing the four inputs; that the “common scale factor” can be substituted for the common exponent value).
Regarding claim 17, Mani teaches The radar system of claim 10, further comprising: at least one sending antenna, wherein each of the received radar signals is a reflected signal of a sent signal comprising a plurality of chirps sent by the at least one sending antenna . (Mani, paragraph 0026-0027, “[0026] Further, multiple chirps may be transmitted in a unit referred to as a frame. The transmitted chirps are reflected from any objects in the field of view (FOY) the radar and are received by one or more receive antennas. [0027] The pre-processing may include performing a range Fast Fourier Transform (FFT) on the digitized samples of each reflected chirp to convert the data to the frequency domain. This processing is usually performed in-line, meaning that the range FFT is performed on the digitized samples of a previous chirp while samples are being collected for the current chirp.”; that multiple chirps can be processed in a frame in a sequential manner to obtain radar data; that the radar transmits a waveform and the receiver processes the reflected waveform).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Madanbashi, et al U. S. Patent Application Publication 20140044371 (“Madanbashi”).
Regarding claim 6, Mani teaches the method of claim 4.
Mani does not explicitly teach wherein each of the stored representations of the intensity values of the other of the plurality of frequency-based radar signals is a difference of the intensity value of the other of the plurality of frequency-based radar signals and the intensity value of the one frequency-based radar signal ..
Madanbashi teaches wherein each of the stored representations of the intensity values of the other of the plurality of frequency-based radar signals is a difference of the intensity value of the other of the plurality of frequency-based radar signals and the intensity value of the one frequency-based radar signal . (Madanbashi, paragraph 0055, “[0055] As the lossless compression technique, for example, there can be adopted a technique in which a reference pixel is set in each compression object region RS having a size of 4.times.1 pixels, and while a pixel value of the reference pixel is held, pixel value information of each of pixels (normal pixels) except for the reference pixel is expressed based on a difference in pixel value between pixels which are adjacent with each other in a certain direction. [0057] In Step SP12, a difference in pixel value between pixels which are adjacent with each other is calculated in each compression object region RS in the block image data MG. [0058] Specifically, a difference in pixel value from a pixel on the immediate left is calculated at each pixel in each compression object region RS. The calculated difference becomes pixel value information concerning a pixel value of each pixel. For example, as shown in FIG. 4, when the pixel value of the reference pixel KP1 in the compression object region RS1 is “114” and the pixel value of the pixel P01 on the immediate right of the reference pixel KP1 is “110”, pixel value information in the pixel P01 is “-4” obtained by subtracting the pixel value of the reference pixel KP1 from the pixel value of the pixel P01. In this manner, a difference in pixel value from a pixel on the immediate left is sequentially calculated, to acquire pixel value information PF1 with respect to each pixel in the compression object region RS1.”; that a data encryption algorithm can use the Golomb EG code, the binary floating point compression, the bit packing compression, or the difference compression to compress adjacent data in a lossless code in a data matrix; that greater compression may be possible if the adjacent values are close in value).
In view of the teachings of Madanbashi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mandanbashi to Mani at the time the application was filed in order to compress data in a radar image or radar data.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Madanbashi in the same or in a similar field of endeavor with Mani before the effective filing date of the claimed invention in order to combine Mandanbashi’s differential code with Mani’s Golomb codes, bit packing codes or binary floating codes.  The different codes for adjacent data in a radar data matrix merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results”.  A similar rational could be used for a substitution of one code for another, or that the different code would be “obvious to try”.  (See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 15, Mani teaches the radar system of claim 13.
Mani does not explicitly teach wherein each of the stored representations of the intensity values of the other of the plurality of frequency-based radar signals is a difference of the intensity value of the other of the plurality of frequency-based radar signals and the intensity value of the one frequency-based radar signal ..
Madanbashi teaches wherein each of the stored representations of the intensity values of the other of the plurality of frequency-based radar signals is a difference of the intensity value of the other of the plurality of frequency-based radar signals and the intensity value of the one frequency-based radar signal . (Madanbashi, paragraph 0055, “[0055] As the lossless compression technique, for example, there can be adopted a technique in which a reference pixel is set in each compression object region RS having a size of 4.times.1 pixels, and while a pixel value of the reference pixel is held, pixel value information of each of pixels (normal pixels) except for the reference pixel is expressed based on a difference in pixel value between pixels which are adjacent with each other in a certain direction. [0057] In Step SP12, a difference in pixel value between pixels which are adjacent with each other is calculated in each compression object region RS in the block image data MG. [0058] Specifically, a difference in pixel value from a pixel on the immediate left is calculated at each pixel in each compression object region RS. The calculated difference becomes pixel value information concerning a pixel value of each pixel. For example, as shown in FIG. 4, when the pixel value of the reference pixel KP1 in the compression object region RS1 is “114” and the pixel value of the pixel P01 on the immediate right of the reference pixel KP1 is “110”, pixel value information in the pixel P01 is “-4” obtained by subtracting the pixel value of the reference pixel KP1 from the pixel value of the pixel P01. In this manner, a difference in pixel value from a pixel on the immediate left is sequentially calculated, to acquire pixel value information PF1 with respect to each pixel in the compression object region RS1.”; that a data encryption algorithm can use the Golomb EG code, the binary floating point compression, the bit packing compression, or the difference compression to compress adjacent data in a lossless code in a data matrix; that greater compression may be possible if the adjacent values are close in value).
In view of the teachings of Madanbashi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mandanbashi to Mani at the time the application was filed in order to compress data in a radar image or radar data.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Madanbashi in the same or in a similar field of endeavor with Mani before the effective filing date of the claimed invention in order to combine Mandanbashi’s differential code with Mani’s Golomb codes, bit packing codes or binary floating codes.  The different codes for adjacent data in a radar data matrix merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results”.  A similar rational could be used for a substitution of one code for another, or that the different code would be “obvious to try”.  (See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Ellenbogen, et al, U. S. Patent Application Publication 2016/0291148 (“Ellenbogen”).
Regarding claim 9, Mani teaches the method of claim 1.
Mani teaches wherein a separation distance between each pair of the plurality of antennas  (Mani, paragraph 0034, “[0034] Further, the dynamic range for adjacent range bins and for the same range bin across different chirps may also quite be small. Thus, a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins.”; that data collected from collocated antennas, based on the same transmitted chirp would have a “small” dynamic range. Since Applicant has not defined noise with a threshold, only the relative comparative of “small” is required for rejection).
Mani does not explicitly teach is so small that the frequency-based radar signals differ from each other with respect to intensity essentially only by noise ..
Ellenbogen teaches is so small that the frequency-based radar signals differ from each other with respect to intensity essentially only by noise . (Ellenbogen, paragraph 0035-0036, “[0035] Antenna elements can be considered sparsely distributed if a spacing of more than a half-wavelength (of an operating frequency) separates the elements. [0036] In an implementation, the modular imaging system’s 100 transmit operating frequencies are between 24 and 29.5 GHz (millimeter wave signals). In another implementation, the modular imaging system’s 100 transmit operating frequencies include 60 GHz.”; that the separation between antennas can be small, on the order of .lambda./2; at 60 GHz, this distance is 4.9mm).
In view of the teachings of Ellenbogen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ellenbogen to Mani at the time the application was filed in order to construct an antenna array.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ellenbogen in the same or in a similar field of endeavor with Mani before the effective filing date of the claimed invention in order to combine Ellenbogen’s explicit antenna spacing with Mani’s antenna array, The explicit antenna spacing versus the generic spacing merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results”.  A similar rational could be used for a substitution of the antenna spacing for another, or that the antenna spacing would be “obvious to try”.  (See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 18, Mani teaches the radar system of claim 10.
Mani teaches wherein a separation between each pair of the plurality of antennas (Mani, paragraph 0034, “[0034] Further, the dynamic range for adjacent range bins and for the same range bin across different chirps may also quite be small. Thus, a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins.”; that data collected from collocated antennas, based on the same transmitted chirp would have a “small” dynamic range. Since Applicant has not defined noise with a threshold, only the relative comparative of “small” is required for rejection).
Mani does not explicitly teach  is so small that the frequency-based radar signals differ from each other essentially only by noise ..
Ellenbogen teaches  is so small that the frequency-based radar signals differ from each other essentially only by noise . (Ellenbogen, paragraph 0035-0036, “[0035] Antenna elements can be considered sparsely distributed if a spacing of more than a half-wavelength (of an operating frequency) separates the elements. [0036] In an implementation, the modular imaging system’s 100 transmit operating frequencies are between 24 and 29.5 GHz (millimeter wave signals). In another implementation, the modular imaging system’s 100 transmit operating frequencies include 60 GHz.”; that the separation between antennas can be small, on the order of .lambda./2; at 60 GHz, this distance is 4.9mm).
In view of the teachings of Ellenbogen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ellenbogen to Mani at the time the application was filed in order to construct an antenna array.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ellenbogen in the same or in a similar field of endeavor with Mani before the effective filing date of the claimed invention in order to combine Ellenbogen’s explicit antenna spacing with Mani’s antenna array, The explicit antenna spacing versus the generic spacing merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results”.  A similar rational could be used for a substitution of the antenna spacing for another, or that the antenna spacing would be “obvious to try”.  (See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Mani teaches the radar system of claim 10.
Mani teaches wherein a separation between each pair of the plurality of antennas  (Mani, paragraph 0034, “[0034] Further, the dynamic range for adjacent range bins and for the same range bin across different chirps may also quite be small. Thus, a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins.”; that data collected from collocated antennas, based on the same transmitted chirp would have a “small” dynamic range. Since Applicant has not defined noise with a threshold, only the relative comparative of “small” is required for rejection).
Mani does not explicitly teach is in a range from about 1 mm to about 10 mm ..
Ellenbogen teaches is in a range from about 1 mm to about 10 mm . (Ellenbogen, paragraph 0035-0036, “[0035] Antenna elements can be considered sparsely distributed if a spacing of more than a half-wavelength (of an operating frequency) separates the elements. [0036] In an implementation, the modular imaging system’s 100 transmit operating frequencies are between 24 and 29.5 GHz (millimeter wave signals). In another implementation, the modular imaging system’s 100 transmit operating frequencies include 60 GHz.”; that the separation between antennas can be small, on the order of .lambda./2; at 60 GHz, this distance is 4.9mm).
In view of the teachings of Ellenbogen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ellenbogen to Mani at the time the application was filed in order to construct an antenna array.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ellenbogen in the same or in a similar field of endeavor with Mani before the effective filing date of the claimed invention in order to combine Ellenbogen’s explicit antenna spacing with Mani’s antenna array, The explicit antenna spacing versus the generic spacing merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results”.  A similar rational could be used for a substitution of the antenna spacing for another, or that the antenna spacing would be “obvious to try”.  (See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648